EXHIBIT 99.1 As further discussed in Note 2 to our consolidated financial statements (located in Exhibit 99.3 of this Current Report on Form 8-K), our consolidated financial statements for the periods presented have been adjusted (1) for the retrospective application of Financial Accounting Standards Board Staff Position No. APB 14-1, “Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion (Including Partial Cash Settlement),” (FSP APB 14-1”) (2) for the retrospective application of Financial Staff Position Emerging Issue Task Force 03-06-1, “Determining Whether Instruments Granted in Share Based Payment Transactions Are Participating Securities,”(“EITF 03-06-1”) (3) for the retrospective application of Financial Accounting Standards Board Statement No. 160 “Noncontrolling Interests in Consolidated Financial Statements,” (“SFAS No. 160”) and (4) for the presentation of the operations and financial position of Helix Energy Limited and its subsidiary, Helix RDS Limited, as discontinued operations following its sale in April 2009. In this Current Report on Form 8-K, the retrospective application of SFAS No. 160 affected each of the years ended December 31, 2008, 2007 and 2006.The presentation of the operating results and financial position of Helix Energy Limited as discontinued operations affected the years ending December 31, 2008, 2007, 2006 and 2005. The retrospective application of FSP APB 14-1 affected the years ending December 31, 2008, 2007, 2006 and 2005; however, since we elected a Financial Statement
